Peremptory mandamus order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The answer and affidavits in opposition to the motion presented an issue as to whether petitioner, respondent, was a stockholder or director of the corporation, which should first be determined before allowing the peremptory order. Besides this, the answering affidavit of Louis Holland challenges the good faith of the petitioner, referring to the other litigations pending between the parties. In such a case the court, in the exercise of its discretion, might grant an alternative order, but should not grant a peremptory order as applied for in the first instance. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur.